UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-KSB (Mark one) T ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 33-19598 VYTA CORP (Exact name of small business issuer as specified in its charter) NEVADA 84-0992908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 370 17TH STREET, SUITE 3640 DENVER, COLORADO 80202 (303) 592-1010 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.£ Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No £ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T As of the close of trading on October 10, 2007, there were 37,109,845 shares outstanding, 27,755,260 of which were held by non-affiliates.The aggregate market value of the common shares held by non-affiliates, based on the average closing bid and asked prices on October 10, 2007, was approximately $9,159,235. The registrant’s revenue for the fiscal year ended June 30, 2007 was $0. Transitional Small Business DisclosureYes £ No þ TABLE OF CONTENTS PAGE NUMBER FORWARD-LOOKING STATEMENTS 1 PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 19 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 PART II 20 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 20 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 21 ITEM 7. FINANCIAL STATEMENTS 28 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 8A. CONTROLS AND PROCEDURES 28 ITEM 8B. OTHER INFORMATION 29 PART III 29 ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY 29 ITEM 10. EXECUTIVE COMPENSATION 30 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 35 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 ITEM 13. EXHIBITS 38 ITEM 14. PRINCIPAL ACCOUNTANTS' FEES AND SERVICES 39 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB includes “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.We base these forward looking statements on our current expectations and projections about future events.These forward looking statements are subject to risks, uncertainties, and assumptions about our company, including: · the operations and potential profitability of BioAgra, LLC, a company in which we have a 50% interest; · the rate of market development and acceptance of our beta glucan products in the animal and aquatic animal feed industry within which we are concentrating our business activities; · the rate of market development and acceptance of our beta glucan products for human consumption; · our ability to compete successfully with growth promotion antibiotic manufacturers and other providers of feed additives; · the operations and potential profitability of ExypnoTech, Gmbh, a company in which we have a 49% interest that is manufacturing and developing inlay components used in the manufacturing of radio frequency identification devices (“RFID”), such as smart labels, smart cards and smart tags; · the limited revenues and significant operating losses generated by us to date; · the possibility of significant ongoing capital requirements and our ability to secure financing as and when necessary; · our ability to retain the services of our key management, and to attract new members to the management team; and · our ability to obtain and retain appropriate patent, copyright and trademark protection for our intellectual properties and any of our products. These forward-looking statements include statements regarding our expectations, beliefs, or intentions about the future, and are based on information available to us at this time. We assume no obligation to update any of these statements and specifically decline any obligation to update or correct any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Actual events and results could differ materially from our expectations as a result of many factors, including those identified in the section titled “Item 1.Description of Business—Risk Factors” and other sections of this report. We urge you to review and consider those factors, and those identified from time to time in our reports and filings with the Securities and Exchange Commission, for information about risks and uncertainties that may affect our future results. All forward-looking statements we make after the date of this filing are also qualified by this cautionary statement and identified risks. PART I ITEM 1.DESCRIPTION OF BUSINESS Company Overview We were incorporated on June22, 1996 as a Nevada corporation.In January 2006, we changed our name from NanoPierce Technologies, Inc. to Vyta Corp.Our corporate offices are located at 370 17th Street, Suite3640, Denver, Colorado 80202, and our telephone number is (303)592-1010.We maintain a website at www.vytacorp.com, which is not incorporated in and is not a part of this report. Table of Contents When used in this report, the terms “we,” “our,” “us,” “the company” and similar expressions refer to Vyta Corp, BioAgra, LLC, ExypnoTech, Gmbh and our subsidiaries, unless the context otherwise requires. Business General In 2004, we instituted steps to change our principal business from electronics technology to biotechnology.In August 2005, we purchased a 50% equity interest in BioAgra, LLC, a Georgia limited liability company.The remaining 50% was purchased by Xact Resources International and later assigned to Justin Holdings, Inc., both unaffiliated parties.BioAgra is engaged in the production, marketing and sale of Agrastim®, a natural, non-toxic purified beta-1,3/1,6-D glucan feed additive used to replace growth promotion antibiotics that are currently in use in the animal feed industry.In addition to its use as a feed additive, BioAgra intends to include Agrastim® in premixed feeds, such as in EquiForce™, a feed targeted for the equine industry that contains Agrastim®, vitamins and minerals formulated to supply nutrients to meet the physiological needs of equine athletes and to boost their immune systems. BioAgra is also producing Purestim™, a purified beta-1,3/1,6-D glucan intended for use by other companies that manufacture neutraceuticals and dietary supplements for human consumption, and is designing other products for human, animal and aquaculture consumption based on beta glucan and other immunoenhancers.Purestim™, together with Agrastim®, are sometimes referred to herein as “beta glucan products.” We also own a 49% interest in ExypnoTech, Gmbh (“ExypnoTech”), a company that is manufacturing and developing radio frequency identification (“RFID”) components used in the production of, among other things, smart labels, smart cards and smart tags.ExypnoTech, in addition to the inlay components, plans to manufacture and sell other types of RFID components.In December 2003, ExypnoTech sold a controlling 51% interest to TagStar Systems, GmbH for $98,000 in cash.As a result of this sale, we have a 49% interest in ExypnoTech, are entitled to 49% of any net income generated by ExypnoTech or any dividends paid and share 49% of any net losses. Prior to our acquisition of an interest in BioAgra, we were primarily involved in our patented particle interconnect technology.We acquired the particle technology in February 1998 to pursue a more focused, strategic application and development of the particle technology and to commercialize the technology as the NanoPierce Connection System (NCSTM).While we do not plan, at this time, to continue efforts to manufacture or develop products that utilize our particle technology, we have entered into two provisional technology license agreements for the manufacture, development and marketing of products using our particle technology.However, to date, neither agreement has matured into a full-scale commercial license generating royalty and license revenues for us. As a result of our change in business focus from electronics technology to biotechnology, we have several inactive or discontinued subsidiaries and investments described below. · ExypnoTech, LLC.On June 18, 2004, we organized ExypnoTech, LLC for the purpose of marketing, primarily in the United States, the RFID components manufactured by ExypnoTech.ExypnoTech, LLC has had no active operations since the first calendar quarter of 2005. · NanoPierce Card Technologies, GmbH.Established in January 2000, NanoPierce Card was responsible for the marketing of our technology, services and products on an international basis.On April 1, 2003, NanoPierce Card filed for insolvency with the courts of Munich, Germany.NanoPierce Card completed a plan of self-liquidation and the German court legally dissolved the entity on June 8, 2004. · Scimaxx Solutions, LLC.On September 15, 2003, we entered into a joint venture with Scimaxx, LLC.The purpose of the joint venture was to provide the electronics industry with technical solutions to manufacturing problems based on the need for electrical connectivity.In April2005, Scimaxx Solutions ceased operations. 2 Table of Contents BioAgra, LLC Business Strategy Governments are currently urging, and consumers are demanding, producers to remove growth promotion antibiotics from the human food chain supply to reduce the development in humans of increasingly powerful and virulent strains of antibiotic-resistant bacteria, which makes treatment for illnesses and diseases more difficult and expensive.In addition, consumers are demanding more natural, organic, antibiotic-free foods. Animals in the cattle, dairy, poultry, turkey, duck, equine, and swine industries and aquatic animals, such as shrimp, are currently fed growth promotion antibiotics.BioAgra is targeting the cattle, dairy, poultry, turkey, duck and swine industries for the sale of Agrastim® as an alternative to growth promotion antibiotics used in feed.BioAgra is targeting the equine industry with a product called EquiForce™ that contains Agrastim® and has been formulated to supply nutrients to meet the physiological needs of equine athletes and to boost their immune systems. BioAgra has also begun producing and marketing a new beta glucan product under the name Purestim™. This product is sold to companies that manufacture neutraceuticals and dietary supplements for human consumption.BioAgra’s beta glucan products may be targeted for other uses in the future. Background on Beta Glucan Products and the Need for Alternatives to Growth Promotion Antibiotics Agrastim® and Purestim™ are produced from spent brewer’s or distillery yeast.The beta glucan products are a combination of bioactive nutrients and B-glucans that are extracted from the cell walls of yeast using steam injection and a centrifuging extraction process.Beta glucan is a natural, non-toxic product that has been shown to stimulate immune systems in animal, poultry and other organisms.Independent test results were published in an article titled “The Influence of B-Glucan on Immune Responses in Broiler Chickens” (“Immunopharmacology and Immunotoxicology,”
